60DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
Response to Arguments
Applicant’s reply filed on 04/15/2022 has been entered and considered.  Applicant’s amendments necessitated the shift in grounds of rejection detailed below.  The shift in grounds of rejection renders Applicant’s arguments moot.  Thus, this rejection is properly made FINAL.  

Claim Rejection- 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al (US 2013/0119393 A1; hereafter Zhu) in view of SASAKI et al ( US 2016/0042949 A1; hereafter SASAKI) and YUDA et al ( US 2019/0267237 A1; hereafter YUDA).

Regarding claim 1, Zhu discloses a Schottky barrier diode comprising:
a semiconductor substrate (Fig 7, substrate 302, Para [ 0062]); a drift layer (Fig 7, n-GaN layer 304, as drift layer, Para [ 0062]) and provided on the semiconductor substrate (Fig 7, substrate 302); an anode electrode (schottky metal  306, Para [ 0062], construed as anode electrode)  brought into Schottky contact with the drift layer  (Fig 7, n-GaN layer 304, as drift layer); a cathode electrode (cathode electrode 320, Para [ 0062])  brought into ohmic contact ( cathode 320, Para [ 0045]) with the semiconductor substrate (Fig 7, substrate 302); 
an insulating layer ( Fig 7, Para [ 0062], insulating layer 314) provided on the drift layer (Fig 7, n-GaN layer 304, as drift layer) so as to surround the anode electrode (metal  306); and a semiconductor layer (semiconductor layer 312) provided on a surface of a part of the drift layer (Fig 7, n-GaN layer 304, as drift layer) that is positioned between the anode electrode  (metal  306) and the insulating layer (insulating layer 314) and on the insulating layer (  at least a portion of semiconductor layer 312 on the sidewall insulating layer 314), the semiconductor layer (semiconductor layer 312)  having a conductivity type ( Fig 7, semiconductor layer 312-p type)  opposite to that of the drift layer (Fig 7, n-GaN layer 304, as drift layer). 

But Zhu does not disclose explicitly a semiconductor substrate made of gallium oxide and a drift layer made of gallium oxide and an insulating layer as to surround the anode electrode in a plan view and so as not to overlap the anode electrode in a plan view.
In a similar field of endeavor, SASAKI discloses a semiconductor substrate made of gallium oxide (Fig 1, element 12) and a drift layer made of gallium oxide (Fig 1, element 12). 
Since Zhu and SASAKI are both from the same field of endeavor schottky diode structure with gallium oxide materials composition, the purpose disclosed by SASAKI would have been recognized in the pertinent art of Zhu.
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to modify Zhu in light of SASAKI teaching “a semiconductor substrate made of gallium oxide (Fig 1, element 12) and a drift layer made of gallium oxide (Fig 1, element 12)” for further advantages such as improve performance of Schottky diode device. The applicant is reminded, in this regard, that it has been held that a mere selection of known materials generally understood to be suitable to make a device, the selection of the particular material being on the basis of suitability for the intended use, would be entirely obvious. See In re Leshin 227 F.2d 197, 125 USPQ 416 (CCPA 1960) and also Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). (See. MPEP.2144.07).
But Zhu and SASAKI does not disclose explicitly an insulating layer as to surround the anode electrode in a plan view and so as not to overlap the anode electrode in a plan view.
In a similar field of endeavor, YUDA discloses an insulating layer as to surround the anode electrode in a plan view and so as not to overlap the anode electrode in a plan view  (Fig 1A and 1B,  insulating layer 7 surround anode electrode 3 in figure 1B and so as not to overlap the anode electrode in a plan view  in figure 1 ). 
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to modify Zhu and SASAKI in light of YUDA teaching “an insulating layer as to surround the anode electrode in a plan view and so as not to overlap the anode electrode in a plan view  (Fig 1A and 1B,  insulating layer 7 surround anode electrode 3 in figure 1B and so as not to overlap the anode electrode in a plan view  in figure 1 )” for further advantages such as  improves the reverse withstand voltage of the semiconductor device.
 
Regarding claim 2, Zhu,  SASAKI and YUDA disclose the Schottky barrier diode as claimed in claim 1, But Zhu and YUDA does not disclose explicitly wherein the semiconductor layer is made of an oxide semiconductor material.  
In a similar field of endeavor, SASAKI discloses wherein the semiconductor layer is made of an oxide semiconductor material (Fig 15, element 15, Para [0037-0039]). 
Since Zhu and SASAKI are both from the same field of endeavor schottky diode structure with gallium oxide materials composition, the purpose disclosed by SASAKI would have been recognized in the pertinent art of Zhu.
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to modify Zhu and YUDA in light of SASAKI teaching “wherein the semiconductor layer is made of an oxide semiconductor material (Fig 15, element 15, Para [0037-0039])” for further advantages such as improve performance of Schottky diode device. The applicant is reminded, in this regard, that it has been held that a mere selection of known materials generally understood to be suitable to make a device, the selection of the particular material being on the basis of suitability for the intended use, would be entirely obvious. See In re Leshin 227 F.2d 197, 125 USPQ 416 (CCPA 1960) and also Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). (See. MPEP.2144.07).

Allowable Subject Matter

Claims 9-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is the Examiner's Reasons for Allowance:
The prior art fails to disclose and would not have rendered obvious:

Regarding claim 9. wherein the anode electrode does not contact with the insulating layer.  

Regarding claim 10.  wherein the anode electrode does not overlap the semiconductor layer.  

Regarding claims 11-13.  wherein the insulating layer has a lower surface contacting the drift layer and an upper surface opposite to the lower surface, and wherein the semiconductor layer is provided on the upper surface of the insulating layer, as recited claim 11.  

Regarding claim 14.  wherein the drift layer, the insulating layer, and the semiconductor layer are stacked in this order.  

Regarding claims 15-16. wherein the drift layer has a first surface contacting the semiconductor substrate and a second surface opposite to the first surface, wherein the second surface of the drift layer includes a first area covered by the anode electrode without covered by the insulating layer, a second area covered by the insulating layer without covered by the anode electrode, and a third area located between the first and second areas, and wherein the third area is covered by the semiconductor layer without covered by the anode electrode and the insulating layer, as recited claim 15.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002. The examiner can normally be reached 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOIN M RAHMAN/Primary Examiner, Art Unit 2898